DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021, 05/10/2021 and 09/20/2022 are acknowledged by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-7  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12  of U.S. Patent No.11,025,074. 
App#17/206,905                                                       U.S. Patent No.11,025,074.
1. An on-board charging management apparatus that charges an on-board electric storage device with electric power from an external power unit, the charging management apparatus comprising: a vehicle-side earth line connected with an external-side earth line of the external power unit; an external-side connection signal line connected to the external-side earth line on an external power unit side, the external-side connection signal line is connected with a vehicle-side connection signal line; a vehicle-side signal line connected with an external-side signal line of the external power unit; a detection circuitry positioned on a vehicle side; and a disconnection determination device configured to determine presence or absence of a disconnection of at least one of the external-side earth line or the vehicle-side earth line, based on at least one of an electric current or a voltage of the detection circuitry, when the external power unit is in a connected state based on an electric current value of the external-side connection signal line wherein the disconnection determination device is configured to prohibit charging when a disconnection of the external-side earth line, the vehicle-side earth line, or the external- side earth line and the vehicle-side earth line is determined.







2. The charging management apparatus according to claim 1, further comprising: a detection signal line positioned on the vehicle side and configured to connect the vehicle-side signal line and the vehicle-side earth line, wherein the disconnection determination device includes a current detector configured to detect electric current flowing through the detection signal line, and wherein the disconnection determination device is configured to determine a disconnection of at least one of the external-side earth line or the vehicle-side earth line, when the electric current is not detected by the current detector.

3. The charging management apparatus according to claim 2, wherein the current detector is a photo-coupler.


4. The charging management apparatus according to claim 2, wherein the current detector is an ammeter.


5. The charging management apparatus according to claim 2, wherein the external-side signal line is connected to a reference potential through an external-side resistance, and wherein the disconnection determination device includes a vehicle-side resistance connected to the detection signal line in series with the current detector.

6. The charging management apparatus according to claim 1, wherein the disconnection determination device is configured to prohibit charging, when a disconnection of the external-side earth line, the vehicle-side earth line, or the external-side earth line and the vehicle-side earth line is determined.

7. The charging management apparatus according to claim 2, wherein the current detector is a photo-coupler configured to display whether or not an electric current flows through the detection signal line.
1. An on-board charging management apparatus that charges an on-board electric storage device with electric power from an external power unit, the charging management apparatus comprising: a vehicle-side earth line connected with an external-side earth line of the external power unit; an external-side connection signal line connected to the external-side earth line on an external power unit side, the external-side connection signal line is connected with a vehicle-side connection signal line; a vehicle-side signal line connected with an external-side signal line of the external power unit; a detection signal line positioned on a vehicle side and configured to connect the vehicle-side signal line and the vehicle-side earth line; and a disconnection determination device configured to determine presence or absence of a disconnection of at least one of the external-side earth line or the vehicle-side earth line, based on an electric current value of the detection signal line, when the external power unit is in a connected state based on an electric current value of the external-side connection signal line.
6. The charging management apparatus according to claim 1, wherein the disconnection determination device is configured to prohibit charging, when a disconnection of the external-side earth line, the vehicle-side earth line, or the external-side earth line and the vehicle-side earth line is determined.
2. The charging management apparatus according to claim 1, wherein the disconnection determination device includes a current detector configured to detect electric current flowing through the detection signal line, and wherein the disconnection determination device is configured to determine a disconnection of at least one of the external-side earth line or the vehicle-side earth line, when the electric current is not detected by the current detector.





3. The charging management apparatus according to claim 2, wherein the current detector is a photo-coupler.

4. The charging management apparatus according to claim 2, wherein the current detector is an ammeter.

5. The charging management apparatus according to claim 2, wherein the external-side signal line is connected to a reference potential through an external-side resistance, and wherein the disconnection determination device includes a vehicle-side resistance connected to the detection signal line in series with the current detector.
6. The charging management apparatus according to claim 1, wherein the disconnection determination device is configured to prohibit charging, when a disconnection of the external-side earth line, the vehicle-side earth line, or the external-side earth line and the vehicle-side earth line is determined.
7. The charging management apparatus according to claim 2, wherein the current detector is a photo-coupler configured to display whether or not an electric current flows through the detection signal line.




         Although the conflicting claims are not identical, they are not patentably distinct from each other because, all the elements are mentioned explicitly or implicitly. The remaining elements of Claims 1-7 are meat by Claims 1-12 of '074. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
      Claim 6 recites “wherein the disconnection determination device is configured to prohibit charging, when a disconnection of the external-side earth line, the vehicle-side earth line, or the external-side earth line and the vehicle-side earth line is determined. “  Which is the same limitations as claim 1 lines Claim 1 lines 8-10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859